Case 2:12-cr-00009-LGW-BWC Document 106 Filed 10/08/20 Page 1 of 4
                                                                           FILED
                                                                John E. Triplett, Acting Clerk
                                                                 United States District Court

                                                            By MGarcia at 1:04 pm, Oct 08, 2020
Case 2:12-cr-00009-LGW-BWC Document 106 Filed 10/08/20 Page 2 of 4
Case 2:12-cr-00009-LGW-BWC Document 106 Filed 10/08/20 Page 3 of 4
Case 2:12-cr-00009-LGW-BWC Document 106 Filed 10/08/20 Page 4 of 4
